PER CURIAM:
Vincent Missouri seeks to appeal the district court’s amended criminal judgment reimposing a thirty-six-month sentence of imprisonment following revocation of his term of supervised release for an underlying bank robbery conviction. Because Missouri has been released from federal custody, his sentence did not include a term of supervised release, and there are no continuing collateral consequences from the district court’s amended judgment on revocation of supervised release, we deny Missouri’s motion to have his sentence expire immediately and dismiss the appeal as moot. See Spencer v. Kemna, 523 U.S. 1, 12-18, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.